This is a claim by the County of Will to be reimbursed for the sum of $272.80 paid out for the fees, costs and expenses arising from the prosecution of Edward King, alias Edward Kelly, upon the charge of murder in case .No. 7684 in the Circuit Court of Will County, Illinois. This crime was committed in the State penitentiary at Joliet. The Attorney General, on behalf of the State, consents to the' allowance of the claim for the full amount. The claim appears to be in proper form and duly sworn to and under the provision of section 39 of chapter 108 of Hurd’s Revised Statutes of 1917, the State is liable to pay this claim. The Court therefore allows the claim in favor of the County of Will in the sum of $272.80.